Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1, 2, 5, 6, 9, 10, 24-32 and 19-23 are allowed, renumbered to claims 1-20, respectively.

The following is an examiner’s statement of reasons for allowance:

Kadiri et al. (US 2019/0021048 A1) discloses a UE receives from a base station IEs indicating a list of networks that are available via the base station, and the UE determines availability (or unavailability/absence) of supported core network based on an identifier.

Kim et al. (US 2017/0094570 A1) discloses a UE is configured to determine whether UE is authorized to receive specific service (i.e., D2D service) based on PLMN list included in a SIB received from a first eNB, and receives a second SIB from a second eNB.

3GPP TS 36.331 V15.0.1 discloses upon a UE receives cellAccessRelatedInfoList containing an entry with a PLMN-Identity of a selected PLMN via SIB1, the UE uses plmn-IdentityList, trackingAreaCode, and cellIdentity for the cell as received in the corresponding cellAccessRelatedInfoList containing the selected PLMN, and if the cellAccessRelatedInfoList 

Mochizuki et al. (US 2015/0208411 A1) discloses a user equipment compares the TAC of the SIB1 received in Step ST1205 with the TAC portion of a tracking area identity (TAI) in the tracking area list that has been already possessed by the user equipment. The tracking area list is also referred to as a TAI list. TAI is the identity of a tracking area and is formed of a mobile country code (MCC), a mobile network code (MNC), and a tracking area code (TAC). MCC is a country code. MNC is a network code. TAC is the code number of a tracking area (paragraph 174) and in a case where the TAC received in Step ST1205 is identical to the TAC included in the tracking area list as a result of the comparison of Step ST1206, the user equipment enters an idle state operation in the cell. In a case where the TAC received in Step ST1205 is not included in the tracking area list as a result of the comparison, the user equipment requires a core network (EPC) including MME and the like to change a tracking area through the cell for performing tracking area update (TAU) (paragraph 175).

Prior arts of record disclose a UE receives a list of networks from a base station, or comparing tracking area  code of a SIB1 received with a TAI list to determine whether to change tracking area.

Prior arts of record fail to disclose “comparing a first element of the first identifier to respective elements of a listing of identifiers stored within the user equipment, the first element of the first identifier associated to a type of core network connected to the first wireless-

Dependent claims 2, 5, 6, 9, 10, 24-32 and 20-23 are allowable based on their dependency on independent claims 1 and 19, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/Primary Examiner, Art Unit 2645